Citation Nr: 0603095	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  02-00 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating higher than 30 percent for inactive 
pulmonary tuberculosis with fibrotic changes and obstructive 
process.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran had active service from July 1970 to July 1973.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's claim for a rating 
higher than 30 percent for inactive pulmonary tuberculosis 
with fibrotic changes and obstructive process.  In February 
2002, in support of his claim for increase, the veteran 
testified at a hearing before RO personnel.  He also more 
recently testified at a videoconference hearing in August 
2003 before the undersigned Veterans  Law Judge (VLJ) of the 
Board.  Transcripts of these proceedings are on file.  

In July 2004, the Board remanded the veteran's claim to the 
RO (via the Appeals Management Center (AMC) in Washington, 
DC), for additional development that consisted of another VA 
examination, and a request for further VA outpatient 
treatment records.  After completion of the requested 
actions, the AMC issued an October 2005 supplemental 
statement of the case (SSOC) continuing the denial of his 
claim.  The case was then returned to the Board for further 
review.  

The Board also notes that, in his correspondence received in 
November 2005, the veteran indicated that one of his treating 
physicians had recently expressed the determination that he 
was totally disabled.  The veteran's VA outpatient records in 
fact are inclusive of an October 2004 physician's note that 
lists the veteran's ongoing medical conditions, and states 
that he was totally disabled and would likely remain so in 
the foreseeable future.  The Board construes the veteran's 
statement in conjunction with the evidence described above to 
raise an informal claim for entitlement to a total disability 
rating based on individual unemployability (TDIU).  See, 
e.g., Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 
Bowling v. Principi, 15 Vet. App. 1 (2001).  This additional 
claim, however, is not currently before the Board.  
38 C.F.R. § 20.200 (2005).  So it is referred to the RO for 
appropriate development and consideration.

FINDINGS OF FACT

1.	The veteran has been appropriately informed of the 
evidence required to substantiate the claim on appeal, 
including whose responsibility - his or VA's, it was to 
obtain the supporting information and evidence.  Moreover, 
all relevant evidence necessary for a fair disposition of the 
claim has been obtained.

2.	The competent medical evidence establishes that the 
veteran's current diminished respiratory capacity is 
primarily incidental to nonservice-connected causes, rather 
than his service-connected inactive pulmonary tuberculosis.


CONCLUSION OF LAW

The criteria have not been met for a rating higher than 30 
percent for inactive pulmonary tuberculosis with fibrotic 
changes and obstructive process.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.97, Diagnostic Codes 6600 and 6731 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In furtherance of VA's duty to notify the veteran as to the 
procedures under the VCAA for the evidentiary development of 
his claim, the AMC has issued to him a July 2004 notice 
letter.  This correspondence was sent to the veteran in 
accordance with the directive in the Board's July 2004 
remand, that the RO take appropriate action to ensure that 
all notification and development action required by the VCAA 
(and implementing regulations) was completed.  Consistent 
with the legal authority set forth above as to what will 
constitute adequate VCAA notice, the July 2004 letter placed 
the veteran on notice as to the information and evidence not 
of record that is necessary to substantiate the claim.  This 
letter further notified him with regard to the mutual 
obligation between he and VA to obtain pertinent evidence, 
and clarified the specific kind of information and evidence 
that he was expected to provide.  See Quartuccio, 16 Vet. 
App. at 186-87.  Moreover, the     July 2004 correspondence 
included language requesting that the veteran provide VA with 
any further evidence or information that he had pertaining to 
his claim.  Thus, this letter also satisfied the fourth and 
final "element" of VCAA notice as described above.   

Additional relevant notice documents in this case include the 
January 2002 statement of the case (SOC), and numerous SSOCs 
issued to the veteran (dated from July 2002 up until November 
2005).  These documents provided the veteran with the 
applicable rating criteria for evaluating his inactive 
pulmonary tuberculosis, including any obstructive respiratory 
disease or other respiratory dysfunction related to his 
service-connected disability.  The January 2002 SOC, in 
particular, included citation to 38 C.F.R. § 3.159, 
the regulation that sets forth the procedures by which VA 
will assist a claimant in the development of a claim for 
compensation benefits.  

Accordingly, based upon the information set forth above, the 
veteran has been provided satisfactory VCAA notice in 
accordance with Pelegrini II.  See also 38 U.S.C.A. § 
5103(a), and 38 C.F.R. § 3.159(b)(1).  

Also in Pelegrini II, the Court held, among other things, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. at 119-20.  

In this case, the July 2004 VCAA letter was issued to the 
veteran well after the initial adjudication of his claim for 
increase.  Here, the rating decision on appeal is dated in 
February 2001 -- and the RO decision that represented the 
initial determination on his claim for a higher rating for 
inactive pulmonary tuberculosis, is dated July 1998.  Bear in 
mind, however, the VCAA had not yet been enacted at the time 
of the 1998 rating decision.  As a result, the RO could not 
have possibly complied with the requirement that VCAA notice 
precede the initial adjudication of the claim, because the 
VCAA did not then exist.  See 38 U.S.C.A. § 5103(a);         
38 C.F.R. § 3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  
Moreover, in     Pelegrini II, the Court clarified that in 
cases, as here, where the VCAA notices were not issued until 
after the initial adjudication in question, VA does not have 
to vitiate the initial decision and start the whole 
adjudicatory process anew.  Rather, VA need only ensure the 
veteran receives or since has received content-complying VCAA 
notice such that he is not prejudiced.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2004) (An error, whether 
procedural or substantive, is prejudicial "when the error 
affects a substantial right to as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect such that the error affects 'the essential 
fairness of the [adjudication]."  (quoting McDonough Power 
Equip., Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  Failure 
to provide notice before the first adverse decision by the 
AOJ would not have the natural effect of producing prejudice, 
and therefore, prejudice must be pled as to this 
deficiency.))
  
The record reflects that the RO has taken sufficient measures 
to provide the veteran with detailed VCAA notice, 
notwithstanding the timing of this notice.  Following the 
AMC's issuance of the July 2004 notice letter, the veteran 
had ample opportunity submit any relevant evidence and/or 
argument to substantiate his claim prior to the issuance of 
the October 2005 SSOC, as well as the December 1, 2005 
recertification of this case to the Board.  In response, the 
veteran submitted a November 2005 personal statement, and 
also stated that he continued to receive treatment from 
various VA medical facilities.  The AMC has since obtained 
additional treatment records from one of these facilities, 
the Pittsburgh VA Medical Center (VAMC), and determined that 
the most recent records have already been obtained from the 
remaining facilities that the veteran has listed.     

For these reasons, the Board finds that, regardless of the 
timing of the subsequent VCAA notice letter, the veteran has 
been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA ") (citing Pelegrini 
II, 18 Vet. App. at 122-24).

Furthermore, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claim.  The RO has obtained the veteran's VA outpatient 
records from the Pittsburgh and Altoona VAMCs, and has also 
arranged for the veteran to undergo numerous VA examinations 
in connection with the claim on appeal.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran has 
submitted recent treatment records from a private hospital in 
Philipsburg, Pennsylvania, and various personal statements.  
He has also provided testimony at hearings before RO 
personnel, and before the undersigned VLJ of the Board.  
38 C.F.R. § 20.700(a).
In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Background

In a March 1974 rating decision, the RO granted service 
connection for pulmonary tuberculosis, minimal inactive, and 
assigned an initial noncompensable rating, effective from 
July 17, 1973.  

In an October 1993 decision, the RO assigned a higher 10 
percent rating for inactive pulmonary tuberculosis.  It was 
then noted that tuberculosis remained inactive, although 
there were apparent symptoms of minimal fibrotic changes and 
moderate dyspnea on extended exertion.  

The veteran most recently filed a claim for increase for 
service-connected inactive pulmonary tuberculosis in July 
1998.   

In September 1998, the veteran underwent VA examination for 
pulmonary tuberculosis and mycobacterial disease.  He 
reported that over the past two years, he had noticed 
substantially decreased exercise tolerance and dyspnea on 
decreased activities.  On physical examination, breathing 
sounds were substantially decreased diffusely in both lung 
fields, and there were some dry rales that did not clear with 
coughing or deep breathing.  A recent chest x-ray did not 
show any recent infiltrates or effusion.  There were minimal 
fibrocalcific changes and mild pulmonary emphysema.  The 
heart and pulmonary vessels were normal.  The veteran 
underwent a pulmonary function test (PFT) in connection with 
the examination, which revealed that his Forced Expiratory 
Volume (FEV-1) was 65.9 percent of predicted; and ratio of 
Forced Expiratory Volume to Forced Vital Capacity     (FEV-
1/FVC) was 65 percent.  There was no finding as to Diffusion 
Capacity of the Lung for Carbon Monoxide (DLCO (SB)).  The 
examiner provided a diagnosis of service-connected pulmonary 
tuberculosis, arrested, inactive; and smoker's lung disease, 
pulmonary emphysema, increasing symptomatology, especially 
decrease in exercise tolerance.  He further expressed the 
finding that smoker's lung disease had resulted in 
aggravation of whatever minimal respiratory dysfunction was 
present at the time his tuberculosis was arrested.  

In its November 1999 rating decision, the RO recharacterized 
the veteran's disability as inactive pulmonary tuberculosis 
with fibrotic changes and obstructive process, and then 
increased the disability rating for this condition from 10 to         
30 percent, effective from July 7, 1998.    

On VA examination again in November 2000, the veteran 
complained that he would become short of breath with minor 
exertion.  He sometimes coughed without any phlegm 
production.  He used oxygen as needed during the day and at 
night he slept with oxygen on.  He utilized three different 
brands of inhalers.  Physical examination revealed that the 
lungs had some crackles on the right base.  The heart had no 
murmur.  Heart rhythm was regular.  The extremities did not 
show any papal edema.  The report from his most recent PFT 
showed a FVC of 85 percent, and FEV-1 of 70 percent.  The 
examiner's impression was of early obstructive pulmonary 
impairment, status-post pulmonary tuberculosis.  

The veteran's VA outpatient records dated from September 1998 
up until        March 2002, include an ongoing assessment of 
chronic obstructive pulmonary disease (COPD), with symptoms 
of diminished respiratory capacity.  The report of an October 
2000 chest x-ray notes that there were no recent infiltrates 
or effusion.  Chronic pulmonary emphysema and old 
fibrocalcific changes were present.  The heart and pulmonary 
vessels were normal.  A physician's report dated later that 
month notes an assessment of severe COPD in a heavy smoker.  
More recent records beginning in early-2002 include clinical 
assessments of bronchitis and sleep apnea, and indicate that 
the veteran had initiated a course of regular oxygen therapy.

An October 2000 report from the Philipsburg Hospital notes 
that the veteran underwent treatment for an episode of right 
lower lobe pneumonia.  A subsequent report of a sleep study 
conducted at that facility in May 2001, indicates an 
impression, in pertinent part, of severe COPD that was oxygen 
dependent and steroid dependent, and sleep apnea.      

The veteran next underwent examination in March 2002, at 
which time he reported that he had quit smoking one month 
ago.  He had last worked in September 2000 as a truck driver, 
and stated that he had been unable to work since then because 
of his pulmonary symptoms.  According to the examiner, the 
veteran reported that he had "a constellation of symptoms as 
a result of his tuberculosis, as well as a result of chronic 
obstructive lung disease."  He also reported that any 
exertion such as walking caused shortness of breath as well 
as coughing, and stated that he needed to use oxygen 
continuously.  He further noted that he had frequent bouts of 
sinusitis and bronchitis.  It was noted objectively that the 
veteran had distant lung sounds with rhonchi.  There was a 
mild wheeze present.  There were no rales.  The chest was 
normal to inspection, palpation, percussion and auscultation.  
The diagnosis was residuals of tuberculosis; chronic 
obstructive lung disease; diabetes mellitus,      type II; 
hypertension; intermittent acute sinusitis; and intermittent 
acute bronchitis.  A handwritten notation to the examination 
report stated that it was estimated that some shortness of 
breath was due to inactive tuberculosis (10 percent), and 
most of the veteran's shortness of breath was due to chronic 
obstructive lung disease        (90 percent).    

In his April 2002 supplemental opinion to the March 2002 
examination report, the examiner indicated that the sentence 
stating that "The patient has a constellation of symptoms as 
a result of his tuberculosis..." should be deleted, and 
replaced with the following language:  "The patient's 
shortness of breath is due to his COPD as are his bouts of 
sinusitis and bronchitis.  Initial cough was due to 
tuberculosis, but now cough is due to cold."   

Subsequent VA outpatient records dated since March 2002, 
continue to reflect a clinical assessment of COPD and a sleep 
disorder, and also note that the veteran underwent oxygen 
therapy and use of a nebulizer for treatment purposes.  A 
December 2003 report provides an assessment of COPD related 
to smoking, with much less smoking, and use of oxygen.   
The veteran testified at the August 2003 Board hearing that 
he had recently started a course of full-time oxygen therapy, 
after a recent bout of pneumonia.  He stated that he was also 
using inhalers and a nebulizer.  He further stated that he 
had developed a very serious, productive cough.   

The report of an August 2004 examination indicates at the 
outset that the veteran's claims file had been reviewed.  The 
examiner provided a detailed discussion of the history of the 
veteran's respiratory condition on the basis of this 
information.  With respect to his more recent medical 
history, the examiner observed that the veteran did not first 
recall when he was diagnosed with emphysema, but this 
appeared to date back prior to 2000.  It was further noted 
that the veteran had been using oxygen chronically by nasal 
cannula since October 2000.  The veteran also had sleep apnea 
documented.  He had previously worked for a tree-trimming 
outfit driving a truck, and had last worked in this capacity 
in 2000.  The examiner stated that the veteran had a history 
of tobacco use for more than 30 years.  He further noted that 
there was no history of reactivation of pulmonary 
tuberculosis over the years, or of extrapulmonary 
tuberculosis.  Also, the veteran's records indicated that he 
was probable for cor pulmonale with right-sided edema.    

The veteran reported symptoms on examination of shortness of 
breath with minimal exertion, dyspnea when climbing stairs, 
and chronic cough productive of significant amounts of 
sputum.  A physical examination revealed that he demonstrated 
peripheral cyanosis, but not central cyanosis.  Chest 
expansion was diminished with approximately one to one-and-a-
quarter inches lateral excursion.  Diaphragms were depressed.  
With respect to the lungs, there were rales over the left 
lower lobe and right lower lung field, which decreased after 
coughing but did not resolve.  Recent PFT test results showed 
that on a standard study, FEV-1 was 41.7 percent of 
predicted, FEV-1/FVC was 48; after use of a bronchodilator, 
FEV-1 was 49.6 percent of predicted, and FEV-1/FVC was 58.  
DLCO (SB) was 54.9 percent of predicted value.  Additional 
test results included that on room air the veteran's oxygen 
saturation was 70 percent, and that when placed back on his 
nasal cannula at 3 liters per minute, his oxygen saturation 
increased to 90 percent.  An EKG showed biatrial enlargement.  
There were no findings for right ventricular hypertrophy on 
the EKG; however, his echocardiogram showed right-sided 
cardiac enlargement.  There was moderate pulmonary 
hypertension.    

The examiner provided an impression of pulmonary tuberculosis 
treated, inactive, and no evidence for recurrence with 
residual scarring and fibrosis in the apical posterior 
segment of the left upper lobe; chronic obstructive pulmonary 
disease with hypoxia and carbon dioxide retention; cor 
pulmonale; and secondary polycytemia.  The examiner also 
opined that although the veteran had significant obstructive 
lung disease, this had only been contributed to minimally by 
his previous tuberculosis, now inactive with residual 
fibrosis.  He noted in this regard that PFTs conducted in 
1977 (the closest in time to his active tuberculosis 
treatment) were read as normal, and did not demonstrate any 
obstructive component.  In the intervening years the veteran 
had never been diagnosed with having reactivation of 
tuberculosis.  His conclusion was as follows:

Therefore, there is no reason why the residual 
localized scarring from the initial episode of 
tuberculosis would have progressed with time to 
become generalized in nature as would need to be 
the cause to produce as severe a degree of 
pulmonary incapacity as he now demonstrates.  It 
is felt that the obstructive component to his 
pulmonary disability is only minimally impacted 
upon by his inactive pulmonary tuberculosis with 
fibrosis... [and] that the major cause for his 
severe obstructive lung disease is his 
longstanding smoking history.  One cannot 
determine with any degree of medical certainty 
the exact contribution of his old pulmonary 
tuberculosis to the obstructive impairment in his 
lung function, but it is my impression that more 
likely than not, it is minimal.  

He then clarified that it was not possible to take any given 
PFT and state to what degree the residuals of tuberculosis 
contributed to the abnormality, as opposed to the impact of 
separate chronic obstructive lung disease.  The examiner 
stated, again, that any loss in diffusion capacity was felt 
to be primarily the result of obstructive lung process with 
the loss of alveolar airspaces, although there may have also 
been some modest contribution to diminished diffusion 
capacity resulting from inactive tuberculosis.  The exact 
percent of contribution of each of these to the total was not 
possible to determine. 

Recent VA medical records include a November 2004 report of 
the veteran's hospitalization for a total laryngectomy for 
carcinoma of the larynx.  He did not require radiation 
therapy afterwards, and later received a voice prosthesis.  A 
report of a November 2004 chest x-ray showed no acute lung 
infiltrates and no evidence of pathologic lymphadenopathy in 
the chest.   

Governing Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2005).  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2005).  See, too, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of 
factors that are wholly outside the rating criteria provided 
by regulation is error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992)).

As alluded to, where, as here, entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

The veteran's service-connected inactive pulmonary 
tuberculosis has been evaluated under the provisions of 38 
C.F.R. § 4.97, Diagnostic Code (DC) 6731, for tuberculosis, 
pulmonary, chronic, active.  That diagnostic code provides 
that depending on the specific findings, inactive pulmonary 
tuberculosis is to be rated as the residuals of interstitial 
lung disease, restrictive lung disease, or, when obstructive 
lung disease is the major residual, as chronic bronchitis (DC 
6600).  Thoracoplasty is to be rated as removal of the ribs 
under DC 5297.  A note to this diagnostic code provides that 
a mandatory examination will be requested immediately 
following notification that active tuberculosis evaluated 
under          DC 6730 has become inactive, and that any 
change in evaluation will be carried out under the provisions 
of 38 C.F.R. § 3.105(e) (involving reductions in rating).   

Under to 38 C.F.R. § 4.97, the general rating formulas for 
evaluating interstitial, restrictive, and obstructive lung 
disease use the results of pulmonary function testing (PFT) 
and specifically the Forced Expiratory Volume in one second     
(FEV-1), the ratio of FEV-1 to Forced Vital Capacity (FEV-
1/FVC), and the Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath method (DLCO (SB)), in terms of 
percentages of predicted, for evaluations from 10 percent to 
100 percent, although the values (of FEV-1, FEV-1/FVC, and 
DLCO (SB)) vary for each level of disability (i.e., 10, 30, 
60, and 100 percent) as to each type of lung disease (i.e., 
whether interstitial, restrictive, and obstructive).

In this case, the veteran has been diagnosed as having, 
primarily, obstructive lung disease, and hence consideration 
of DC 6600 for chronic bronchitis is warranted.  As indicated 
below, DC 6600 provides for the evaluation of PFT testing 
results according to the general rating formula for 
obstructive lung disease -- with the consideration of 
specific additional factors that will warrant either a 60 or 
100 percent evaluation as well.  Under DC 6600, a 30 percent 
rating is warranted when there is a FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
of 56 to 65 percent predicted.  A 60 percent rating is 
warranted when there is a FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40 to 55 percent predicted, or; a maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent rating is warranted by FEV-1 less than 
40 percent of predicted value, or; FEV-1/FVC less than 40 
percent, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; a requirement of outpatient oxygen therapy.

Public Law 90-493 repealed section 356 of Title 38, United 
States Code, that had provided graduated ratings for inactive 
tuberculosis.  The repealed section, however, still applies 
to the case of any veteran who on August 19, 1968, was 
receiving or entitled to receive compensation for 
tuberculosis.  See 38 C.F.R.          § 4.89 (2005).  Where 
the repealed provision remains applicable, it should be 
mentioned in the discussion portion of all ratings in which 
these provisions are applied.  Id.  In the present case, note 
that the veteran was initially awarded service connection 
pursuant to a March 1974 rating decision, with an effective 
date of    July 17, 1973, and hence, the repealed provision 
governing the evaluation of inactive tuberculosis would have 
no application.   

Upon review of the record in this case, the preponderance of 
the evidence is against any finding that the veteran has 
impairment attributable to his inactive pulmonary 
tuberculosis that would warrant any higher rating for this 
condition.  The medical evidence herein does not establish 
impairment due to service-connected disability that would 
merit more than a 30 percent rating.  The Board notes at the 
outset that there is at least some clinical information that 
initially would appear to suggest that the requirements for a 
higher rating have been met under DC 6600 -- for instance, 
the results of PFT testing conducted on examination in August 
2004.  However, there are at least two probative medical 
opinions of record to the effect that the substantial 
majority of the veteran's limited respiratory function is 
attributable to nonservice-connected chronic obstructive lung 
disease, not to the service-connected disability that is 
under consideration.  

Under the law governing claims for increase in disability 
compensation, those manifestations of nonservice-connected 
disabilities are not to be used in establishing the 
evaluation of a service-connected disability.  See 38 C.F.R. 
§ 4.14.  See, too, Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (VA must be able to clinically distinguish -- by 
competent medical opinion, the extent of symptoms that are 
attributable to service-related causes from those that are 
not).  Where it is not possible to separate the effects of 
service-connected and nonservice-connected conditions, all 
symptoms will generally be attributed to the service-
connected disability.  Mittleider, 11 Vet. App. at 182; 38 
C.F.R. § 3.102.  In the present case, the most recent August 
2004 VA examiner determined that the veteran's chronic 
obstructive pulmonary disease with associated pulmonary 
incapacity in fact involved a separate disorder from his 
service-connected inactive pulmonary tuberculosis, and 
further, which was attributable to his longstanding smoking 
history as opposed to an incident of his military service.  
The examiner could not provide with medical certainty the 
exact contribution of inactive tuberculosis to obstructive 
impairment in lung function, but estimated that this was most 
likely minimal.  His determination on this matter was based 
on both a physical examination and review of the claims file.  

The VA physician who examined the veteran in March 2002 
reached a similar conclusion, that diminished respiratory 
function was primarily due to causes other than inactive 
pulmonary tuberculosis, in particular, involving chronic 
obstructive lung disease.  The September 1998 examiner stated 
likewise that smoker's lung disease was the apparent cause of 
aggravated respiratory dysfunction since tuberculosis had 
been inactive.  Also, to the extent that the present degree 
of respiratory function has been attributed to a history of 
tobacco use, the underlying condition of smoking itself could 
not legally be considered to be service-related, since 
current VA law and regulations preclude granting disability 
benefits on the basis of smoking (i.e., use of tobacco-based 
products) for claims filed on and after June 9, 1998.  See 38 
U.S.C.A. §§ 1103, 1112, 1116 (West 2002);                          
38 C.F.R. § 3.300 (2005).  

Accordingly, there are no demonstrable symptoms that are 
attributable to inactive pulmonary tuberculosis that provide 
a basis for a higher rating.  This is notwithstanding the 
objective findings noted during the most recent examination 
(including as the result of the veteran's PFT conducted at 
that time).  As indicated above, the VA examiners in this 
case have not entirely ruled out inactive pulmonary 
tuberculosis as having some effect upon respiratory capacity, 
but given their respective opinions as to the extent of this 
impairment, in particular the August 2004 medical opinion, it 
appears to be significantly limited, and not of any greater 
degree of severity than is already represented through the 
current 30 percent rating.      
For the foregoing reasons, the claim for a rating in excess 
of 30 percent for inactive pulmonary tuberculosis must be 
denied because the preponderance of the evidence is against 
his claim, and hence, there is no reasonable doubt to resolve 
in his favor.  38 C.F.R. § 4.3; see also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

A rating higher than 30 percent for inactive pulmonary 
tuberculosis with fibrotic changes and obstructive process is 
denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


